       Case 4:18-cv-04261 Document 52 Filed on 12/18/19 in TXSD Page 1 of 4



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 KELLEY CHISHOLM,                                      )
                                                       )
         Plaintiff,                                    )
                                                       )
 vs.                                                   )     Civil No. 4:18-cv-4261
                                                       )
 COMPANION LIFE INSURANCE                              )
 COMPANY, a South Carolina company,                    )
                                                       )
                                                       )
         Defendant/Third-Party Plaintiff               )
                                                       )
 vs.                                                   )
                                                       )
 HEALTH PLAN INTERMEDIARIES,                           )
 LLC, d/b/a HEALTH INSURANCE                           )
 INNOVATIONS, HEALTH PLAN                              )
 INTERMEDIARIES HOLDINGS, LLC                          )
 and KATHLEEN BAPTISTE,                                )
                                                       )
         Third-Party Defendants.                       )

                                   NOTICE OF SETTLEMENT

        COMES NOW, Defendant/Third-Party Plaintiff Companion Life Insurance Company

(“Companion Life”) and submits this Notice of Settlement.

        Companion Life and Plaintiff Kelley Chisholm (“Plaintiff”) have agreed upon an amicable

resolution of Plaintiff’s claims amongst themselves as well as by and through their counsel of record.

Likewise, Companion Life and Third-Party Defendants Health Plan Intermediaries, LLC, d/b/a

Health Insurance Innovations, Health Plan Intermediaries Holdings, LLC (collectively “HII”) and

Kathleen Baptiste (“Baptiste”) have agreed upon an amicable resolution of Companion Life’s third-

party claims amongst themselves as well as by and through their undersigned counsel of record.

Accordingly, the controversy existing between these parties with respect to the above-referenced and

numbered cause no longer exists and the issues requiring resolution are now moot. Counsel for the

                                                 -1-
      Case 4:18-cv-04261 Document 52 Filed on 12/18/19 in TXSD Page 2 of 4



respective parties shall submit an Agreed Motion to Dismiss and proposed Agreed Order of Dismissal

to this Honorable Court immediately upon the consummation of the settlement and anticipate doing

so within the next thirty (30) days.

        For these reasons, Companion Life respectfully request that this Honorable Court terminate

and cancel any and all proceedings presently occurring or scheduled to occur with respect to the

above-referenced and numbered cause pending the consummation of a settlement whereupon an

Agreed Motion to Dismiss and proposed Agreed Order of Dismissal shall be presented for this

Court’s consideration.


                                             Respectfully submitted,

                                             MUNSCH, HARDT, KOPF & HARR, P.C.

                                             By: /s/ Kenneth W. Bullock, II _________________
                                                Kenneth W. Bullock, II
                                                State Bar No. 24055227
                                                Amber L. Karns
                                                State Bar No. 24080669
                                             Pennzoil Place
                                             700 Milam Street, Suite 2700
                                             Houston, Texas 77002
                                             Telephone: (713) 222-1470
                                             Facsimile: (713) 222-1475
                                             kbullock@munsch.com
                                             akarns@munsch.com

                                             ATTORNEYS FOR DEFENDANT
                                             COMPANION LIFE INSURANCE COMPANY


                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 18, 2019 I electronically filed a copy of the foregoing
Notice of Settlement and served it by electronic transmission through the Court’s CM/ECF system.

                                             /s/ Kenneth W. Bullock, II _____________________
                                             Kenneth W. Bullock, II



                                               -2-
    Case 4:18-cv-04261 Document 52 Filed on 12/18/19 in TXSD Page 3 of 4




JESSICA RUTZICK & ASSOCIATES, P.C.
Jessica Rutzick
WY Bar No. 6-3126
Post Office Box 1867
Wilson, WY 83014
(307) 733-8140
jrutzick@rutzicklaw.com

DALY & BLACK, P.C.
Richard Daly
Texas Bar No. 00796429
Federal Bar No. 20706
rdaly@dalyblack.com
Kyle P. Malone
State Bar No. 2410218
Federal Bar No. 3306811
kmalone@dalyblack.com
Daly & Black, P.C.
2211 Norfolk Street, Suite 800
Houston, Texas 77098
(713) 655-1405

ATTORNEYS FOR PLAINTIFF, KELLEY CHISHOLM

GREENSPOON MARDER LLP
Garry W. O’Donnell
Of Counsel – Admitted Pro Hac Vice
Florida Bar No. 0478148
One Boca Place
2255 Glades Road, Suite 400-E
Boca Raton, Florida 33431
Telephone: (561) 994-2212
Facsimile: (561) 807-7527
garry.odonnell@gmlaw.com

PORTER HEDGES LLP

Attorney-in-Charge:
Jamie L. Godsey
Texas State Bar No: 24097741
Fed. ID: 2771744
(713) 226-6752 (telephone)
(713) 226-6352 (facsimile)
jgodsey@porterhedges.com
1000 Main Street, 36th Floor

                                     -3-
       Case 4:18-cv-04261 Document 52 Filed on 12/18/19 in TXSD Page 4 of 4



 Houston, Texas 77002

 Of Counsel:
 Alison P. Henderson
 Texas State Bar No: 24087707
 Fed. ID: 2228628
 (713) 226-6728 (telephone)
 (713) 226-6328 (facsimile)
 ahenderson@porterhedges.com
 1000 Main Street, 36th Floor
 Houston, Texas 77002

 ATTORNEYS FOR THIRD-PARTY DEFENDANTS, HEALTH PLAN INTERMEDIARIES, LLC
 D/B/A HEALTH INSURANCE INNOVATIONS AND HEALTH PLAN INTERMEDIARIES
 HOLDINGS, LLC



GERSTLE, MINISSALE & SNELSON, LLP
Dana Minissale
State Bar No. 18191583
S.D. Tex. No. 593569
4849 Greenville Avenue, Suite 1500
Dallas, Texas 75206-
Telephone: (214) 368-6440
dana.minissale@gmsattorneys.com

ATTORNEY FOR THIRD-PARTY
DEFENDANT KATHLEEN BAPTISTE




                                       -4-

4811-2079-8894v.1 012841.00010
